Case 6:18-cv-01606-TAD-PJH Document 95 Filed 12/22/20 Page 1 of 15 PageID #: 3056




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

  COLONIAL OAKS ASSISTED LIVING CASE NO. 6:18-CV-01606
  LAFAYETTE, LLC, AND COLONIAL
  OAKS MEMORY CARE LAFAYETTE,
  LLC

  VERSUS                                      JUDGE TERRY A. DOUGHTY

  HANNIE DEVELOPMENT, INC.                    MAGISTRATE JUDGE HANNA
  CEDAR CREST, LLC, MAURICE
  “MO” HANNIE, NICOL HANNIE
  AND JOYCE HANNIE

                            MEMORANDUM RULING

        Pending before the Court is a Renewed Motion for Attorneys’ Fees and Cost

  [Doc. No. 89], filed on September 25, 2020 by Defendants Hannie Development,

  Inc., and Cedar Crest, LLC. (collectively “Hannie and Cedar Crest”). An Opposition

  [Doc. No. 93] was filed on October 19, 2020, by Plaintiffs Colonial Oaks Assisted

  Living Lafayette, LLC (“Colonial Oaks Living”) and Colonial Oaks Memory Care

  Lafayette, LLC (“Colonial Oaks Memory”). A Reply [Doc. No. 94] was filed on

  October 20, 2020 by Hannie and Cedar Crest. For the reasons set forth herein,

  Defendant’s motion is GRANTED IN PART and DENIED IN PART.

  I.    BACKGROUND

        Sellers, Hannie and Cedar Crest entered into an agreement with Buyers,

  Colonial Oaks Living and Colonial Oaks Memory on March 31, 2016, for the
Case 6:18-cv-01606-TAD-PJH Document 95 Filed 12/22/20 Page 2 of 15 PageID #: 3057




  purchase of two assisted living/memory care facilities.        An Asset Purchase

  Agreement (“APA”) was entered into on March 31, 2016 for the purchase of the

  Rosewood Retirement and Assisted Living Center [Doc. No. 1, Exh. A] and for the

  purchase of the Cedar Crest Personal Memory Living Facility [Doc. No. 1, Exh. B].

        On December 1, 2016, the parties to each of the transactions also entered into

  Holdback Escrow Agreements (“HEAs”) [Doc. No. 1 Exh. C and D] which required

  the escrow agent to withhold the sum of $660,000, (4% of the gross purchase of each

  sale) as security. Of the $660,000 escrowed, $425,700 was for the Rosewood sale

  and $234,300 was for the Cedar Crest sale.

        After the sales were completed, both Buyers and Sellers demanded the

  escrowed proceeds. Buyers made four claims against Sellers for alleged breaches of

  the APA. One of the claims was an alleged fraud claim. An arbitration was initiated

  under the terms of the HEA.       The fraud claim (which is the subject of this

  proceeding) was dismissed by the Arbitrator from the arbitration proceeding after

  finding the fraud claim was not arbitrable.

        Buyers refiled the fraud claim against Sellers in this proceeding. In the

  arbitration proceeding the Arbitrator arbitrated the Buyers’ remaining three claims.

  The Arbitrator denied two of the Buyer’s claims and awarded Buyers $50,998.77 on

  one claim. The Arbitrator also ordered Sellers to pay Buyers attorneys’ fees of

                                            2
Case 6:18-cv-01606-TAD-PJH Document 95 Filed 12/22/20 Page 3 of 15 PageID #: 3058




  $142,007.25 and costs of $48,322.42. Therefore, the Buyers total award in the

  arbitration against Sellers was $241,328.44.

        Colonial Oaks Living and Colonial Oaks Memory filed a motion to modify or

  vacate the award in suit number 6:19-833, Western District of Louisiana, Lafayette

  Division. The motion was denied. USDC, WDLA No. 6:19-833 [Doc. No. 11].

        The remaining fraud claim was litigated in the present proceeding. On

  November 4, 2019, this Court adopted a Report and Recommendation [Doc. No. 73]

  which dismissed all claims in this proceeding by Colonial Oaks Living and Colonial

  Oaks Memory against Hannie and Cedar Crest.

        The dismissal was appealed [Doc. No.77]. A USCA Judgment/Mandate

  [Doc. No. 87] was filed, affirming the dismissal of Plaintiffs’ claims on September

  17, 2020.

        On September 25, 2020, the pending Renewed Motion for Attorneys’ Fees

  and Costs was filed by Hannie and Cedar Crest.

  II.   ATTORNEY FEE CONTRACTUAL PROVISIONS

        Both the APAs and the HEAs contained attorney fee provisions. Section 20.19

  of the APAs states:

                “Should either Party hereto institute any action or
                proceeding in Court to enforce any provision hereof or
                for damages by reason of an alleged breach of any
                provision of this Agreement or for any other judicial
                                          3
Case 6:18-cv-01606-TAD-PJH Document 95 Filed 12/22/20 Page 4 of 15 PageID #: 3059




                remedy, the prevailing Party shall be entitled to receive
                from the losing Party all reasonable attorney fees
                actually incurred and all Court costs in connection with
                said proceedings and any appeal(s).” [Doc. No. 1, Exh.
                A and B]

        Under the HEA provisions under Section 14(b) states:

                (b) Arbitration If, after reasonable efforts to mediate
                and the Mediation Conference does not result in a
                resolution of the issues and the execution of a written
                settlement agreement, the dispute shall be submitted to
                final and binding arbitration in the State and Parish
                where the property is located, in accordance with the
                commercial dispute resolution procedures of the
                American Arbitration Association. … The prevailing
                party in such dispute shall be awarded any and all costs
                and expenses incurred by the prevailing party in
                enforcing, defending or establishing its rights hereunder
                or thereunder, including, without limitation, court costs
                and reasonably incurred attorney fees …” [Doc. No. 1,
                Exhibits C & D].

        In this proceeding, Hannie and Cedar Crest seek the following attorney fees

  and costs: $94,308.62 for attorneys’ fees and costs.

        $40,924.65 for attorney fees and costs incurred for the fraud claim prior to the

  suit being filed and/or during the arbitration proceeding.

        $42,053.12 for attorneys’ fees and costs for the defense of Maurice (“Mo”)

  Hannie and Joyce Hannie, paid by defendants through corporate indemnification.

        $93,871.89 for attorneys’ fees and costs for the defense of Nicole Hannie, paid

  by defendants through corporate indemnification.
                                         4
Case 6:18-cv-01606-TAD-PJH Document 95 Filed 12/22/20 Page 5 of 15 PageID #: 3060




           $5,674.24 in attorney fees and costs for work performed after the motion was

  filed.

           Total award claims: $276,832.52.

  III.     LAW AND ANALYSIS

           In the Fifth Circuit, the “lodestar” method is used to calculate reasonable

  attorney fees. In re: Fender, 12 F.3d 480, 487 (5th Cir. 1994). In Johnson v. Georgia

  Highway Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974), the Fifth Circuit

  identified twelve factors to be considered in determining an award of attorney fees.

           Under the “lodestar” analysis, the determination of reasonable attorney fees

  involves a two-step procedure. Louisiana Power & Light Company v. Kellstrom, 50

  F.3d 319, 324 (5th Cir. 1995). Initially the district court must determine the

  reasonable number of hours expended on the litigation and the reasonable hourly

  rates for the participating lawyers. Then the court must multiply the reasonable

  hours by the reasonable hourly rates. The product is the “lodestar”, which the court

  either accepts or adjusts upward or downward, depending on the circumstances of

  the case, assessing the twelve factors set forth in Johnson v. Georgia Highway

  Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974).

           The twelve Johnson factors are: (1) the time and labor required; (2) the

  novelty and difficulty of the issues; (3) the skill required to perform the legal

                                              5
Case 6:18-cv-01606-TAD-PJH Document 95 Filed 12/22/20 Page 6 of 15 PageID #: 3061




  services properly; (4) the preclusion of other employment by the attorney; (5) the

  customary fee; (6) whether the fee is fixed or contingent; (7) the time limitations

  imposed by the client or circumstances; (8) the amount involved and results

  obtained; (9) the experience, reputation and ability of the attorneys; (10) the

  undesirability of the case; (11) the nature and length of the professional relationship

  with the client; and (12) the awards in similar cases.

        The applicant bears the burden of proving the reasonableness of the number

  of hours expended on their prevailing claim. Leroy v. City of Houston, 906 F.2d

  1068, 1074 (5th Cir. 1990). Ultimately, the Court has discretion to fashion a

  reasonable attorney fee. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). Attorney

  fees are recoverable when authorized by statute or contract. F.D. Rich Co., Inc. v.

  U.S. For the Use of Industrial Lumber, Inc., 417 U.S. 116 (1974).

        In this case, this Court must first determine whether the attorney fees and costs

  are recoverable under the APA and/or HEA.

        A.     Attorney Fees and Costs in this Proceeding

        Hannie and Cedar Crest seek $94,308.62 for attorney fees and costs incurred

  in this proceeding. They are recoverable. The APA agreements [Doc. 1, Exhibits A

  & B] applies. Hannie and Cedar Crest defended fraud allegations made by Colonial

  Oaks Living and Colonial Oaks Memory which was an alleged breach of provisions

                                            6
Case 6:18-cv-01606-TAD-PJH Document 95 Filed 12/22/20 Page 7 of 15 PageID #: 3062




  of the APA. Hannie and Cedar Crest were the prevailing parties and are entitled to

  recover reasonable attorneys’ fees and court costs in connection with this

  proceeding.

        B.      Attorney Fees and Costs During Mediation and Arbitration

        Hannie and Cedar Crest also seek costs and attorneys’ fees totaling

  $40,924.65 for costs and fees incurred before this proceeding was filed, which

  involved work related to the mediation and arbitration proceedings. In order to make

  this determination, the Court is bound by the contractual provisions agreed upon by

  parties, which consists of the APAs and HEAs.

        The provisions of the APAs do not apply, as they address only attorney fees

  and costs “should either party hereto institute any action or proceeding in court.”

  Additionally, the APAs limit attorney fees and costs to “fees actually incurred and

  all court cost in connection with said proceedings and any appeal(s).”

        The next question is whether the attorney fee provision in the HEAs apply.

  The HEAs discuss attorney fees and costs incurred during a mediation and/or

  arbitration. The pertinent language of the HEAs states: “The prevailing party in

  such dispute shall be awarded any and all costs and expenses incurred by the

  prevailing party in enforcing, defending or establishing its rights hereunder or



                                           7
Case 6:18-cv-01606-TAD-PJH Document 95 Filed 12/22/20 Page 8 of 15 PageID #: 3063




  thereunder, including, without limitation, costs and reasonably incurred attorneys’

  fees.”

           As discussed previously, the Arbitrator found the fraud claim was not

  arbitrable and dismissed it from the arbitration proceeding, resulting in this suit

  being filed. The Arbitrator went on to address the three remaining claims and found

  in favor of Colonial Oaks Living and Colonial Oaks Memory on one claim and

  dismissed the other two claims against Hannie and Cedar Crest. The Arbitrator went

  on the find Colonial Oaks Living and Colonial Oaks Memory were the prevailing

  parties in the arbitration and awarded costs and attorney fees to Colonial Oaks Living

  and Colonial Oaks Memory.

           There is no question that Hannie and Cedar Crest were the prevailing parties

  on the fraud claim, but not in the arbitration. Since the HEAs [Doc. No. 1, Exhibit

  C&D], limits cost and attorney fees to the “prevailing party in such dispute”

  (referring to the mediation and/or arbitration), the HEAs do not allow Hannie or

  Cedar Crest to recover cost and attorney fees incurred during the mediation and

  arbitration. The fraud issue was not determined in the arbitration proceedings, so

  Hannie and Cedar Crest could not be prevailing parties in the mediation.




                                             8
Case 6:18-cv-01606-TAD-PJH Document 95 Filed 12/22/20 Page 9 of 15 PageID #: 3064




          C.    Attorney Fees and Costs Incurred Through Corporate
                Indemnification

          Hannie and Cedar Crest also seek $42,053.12 for attorney fees and costs in

  defending Minnie “Mo” Hannie and Joyce Hannie and the sum of $93,871.89 in

  costs and attorney fees incurred in defending Nicole Hannie. All the costs and

  attorney fees were incurred in defending the Hannies in this proceeding. All were

  named as defendants in this lawsuit.      Therefore, the HEA (which deals with

  mediation and arbitration) does not apply. This Court must determine whether the

  APAs would allow Hannie and Cedar Crest to recover these costs and attorneys’

  fees.

          The APAs (Doc. 1, Exhibit A&B] allow the prevailing party in a suit over

  breach of provisions of the APA, to receive the from the losing party, all reasonable

  attorney fees “actually incurred” in connection with the proceedings.

          Maurice Hannie, Joyce Hannie and Nicol Hannie are not parties to the APAs.

  Hannie and Cedar Crest maintain that the attorney fees and cost of Maurice, Joyce

  and Nicol Hannie were “actually incurred” by them because they were required to

  reimburse corporate offices through provisions for corporate indemnity in their

  bylaws. Colonial Oaks Living and Colonial Oaks Memory are not parties to those

  corporate contracts.


                                           9
Case 6:18-cv-01606-TAD-PJH Document 95 Filed 12/22/20 Page 10 of 15 PageID #: 3065




        In Comar Marine Corp. v. Raider Marine Logistics, LLC, 1026 WL 99208

  (W.D. La. January 7, 2016), Comar objected to defendant’s attempt to collect the

  attorney fees incurred by Allegiance and Chase, for the defense of Comar’s maritime

  lien claims in federal court and in bankruptcy court. The mortgage agreements

  between Defendants and Allegiance and Chase each required Defendants to

  reimburse the banks for the reasonable attorneys’ fees they incurred in protecting

  their mortgage lien rights.

        In denying the request for reimbursement of the Allegiance and Chase

  attorney fees, the court likened these claims to “damages” and found the contract fee

  provision was limited to the fees incurred by the parties to the contract, as opposed

  to fees incurred by other parties who were not parties to the contract.

        Hannie and Cedar Crest cite the case of BASR Partn. v. U.S. 915 F.3d 771

  (Fed. Cir. 2019) for appellate authority to recover the attorney fees of Maurice, Joyce

  and Nicol Hannie. In this case, under 26 I.R.C. § 7430(a), prevailing parties could

  be awarded reasonable litigation costs “incurred” in connection with a court

  proceeding involving taxes. The Federal Circuit did find that BASR “incurred”

  litigation costs because it had the obligation to pay litigation costs incurred by one

  of the partners under the terms of the Partnership Agreement.



                                            10
Case 6:18-cv-01606-TAD-PJH Document 95 Filed 12/22/20 Page 11 of 15 PageID #: 3066




        This Court follows the Western District precedent in Comar Marine Corp.

  The provisions of the APA limits reasonable cost and attorney fees that a party

  “actually incurs”. The costs and attorney fees were “actually incurred” by Maurice,

  Joyce and Nicol Hannie, (non-parties to the APAs), not by Hannie and Cedar Crest.

  A clear reading of the unambiguous language of the APAs shows Hannie and Cedar

  Crest are not entitled to recover cost and attorney fees incurred by Maurice, Joyce

  and Nicol Hannie.

        D.     Lodestar Analysis

        This Court has found that Hannie and Cedar Crest are only able to recover the

  reasonable attorney fees and costs incurred by Hannie and Cedar Crest in defending

  the fraud claims in this proceeding. Therefore, it is only necessary to examine the

  $94,308.62 incurred in the proceeding.

        The Affidavit of Stephen J. Oats [Doc. No. 89, Exhibit C p.1-5] reflects the

  attorneys fee of Oats and Marino charged at $250.00 per hour for Stephen J. Oats

  (37 years of practice), $250.00 per hour for Lawrence E. Marino (26 years of

  practice), $175.00 per hour for Daniel J. Phillips (10 years of practice) and $175.00

  per hour for Phillip T. DeBaillon (7 years of practice). Paralegal Lauren A. Nevitt’s

  services were charged at $85.00 per hour.



                                           11
Case 6:18-cv-01606-TAD-PJH Document 95 Filed 12/22/20 Page 12 of 15 PageID #: 3067




          The Affidavit of Frank Neuner [Exhibit A-5] filed by Colonial Oaks Living

  and Colonial Oaks Memory in the arbitration proceeding, shows prevailing market

  rates in the 15th Judicial District for commercial litigation range from $275.00 to

  $400.00 per hour for senior partners with twenty-five plus years of experience and

  from $250.00 to $325.00 per hour for junior partners and associates and $150.00 per

  hour for paralegals. The Arbitrator awarded $325.00 per hour for senior attorneys,

  $250.00 per hour for junior attorneys and $90.00 per hour for paralegals. [Exhibit

  A-8].

          The hourly rates for the Oats and Marino attorneys are reasonable and are

  within the range customarily charged by attorneys in the Lafayette market. The

  Affidavit and the invoices show Oats and Marino incurred 720.45 hours for this

  lawsuit, with file no. 45930-106, and $94,308.62 for Hannie and Cedar Crest’s

  defense, and $42,053.12 for Mo and Joyce Hannie’s defense. The Affidavit also

  estimated attorney fees and costs of $5,674.24 in additional attorney fees and costs

  through judgment on this motion.

          In examining the billing records for Oats and Marino, and the method of

  allocation among the different clients, this Court believes the time and billing

  charges are reasonable and will award the full sum of $94,308.62 in attorney fees



                                          12
Case 6:18-cv-01606-TAD-PJH Document 95 Filed 12/22/20 Page 13 of 15 PageID #: 3068




  and expenses and will award an additional $5,000.00 for additional attorney fees and

  costs incurred through this motion, for a total of $99,308.62.

        E.     Instructions to Escrow Agent

        The HEA’s required a total of $660,000 to be placed in escrow ($427,700 for

  the Reserved sale and $234,300 for the Cedar Crest sale). The Arbitrator previously

  awarded Colonial Oaks Living and Colonial Oaks Memory $50,998.77 on one claim

  and attorney fees and costs of $142,007.25, and costs of $48,322.42 for a total award

  of $241,328.44. This amount has not been paid out of the escrow accounts.

        Hannie and Cedar Crest ask for the amounts owed to each other be offset and

  the remaining balance paid to the Sellers, Hannie and Cedar Crest. There was no

  objection by Colonial Oaks Living and Colonial Oaks Memory to that offset request,

  and this Court finds offset is proper.

        Hannie and Cedar Crest concede that the $50,998.77 should be paid out of the

  Rosewood account and that any balance over that be paid 64.5% out of the

  Rosewood escrow account and 35.5% out of the Cedar Crest escrow account.

        Therefore, this Court rules that the Rosewood and Cedar Crest escrow

  accounts be used to disburse the following amounts.

               $241,328.44 – total award to Colonial Oaks Living Memory
               $ 99,308.62 – total award to Hannie and Cedar Crest

               $142,019.82 – to be paid to Colonial Oaks Living and Memory
                                          13
Case 6:18-cv-01606-TAD-PJH Document 95 Filed 12/22/20 Page 14 of 15 PageID #: 3069




  Of the $142,019.82 paid out, the first $50,998.77 is to be paid out of the Rosewood

  account. The remaining balance of $91,021.05 owed by Colonial Oaks Living and

  Colonial Oaks Memory is to be paid with 64.5% from the Rosewood escrow

  ($58,708.58) and with 35.5% ($32,312.47) being paid out of the Cedar Crest escrow

  account.

        The balances remaining in each escrow account shall thereafter be returned

  to Hannie and to Cedar Crest.

  IV.   CONCLUSION

        For the reasons stated herein,

        IT IS ORDERED that the Renewed Motion for Attorneys’ Fees and Costs

  [Doc. No. 89], filed by Hannie Development, Inc. and by Cedar Crest, LLC is

  GRANTED IN PART and DENIED IN PART.

        IT IS ORDERED that Hannie and Cedar Crest be awarded the sum of

  $99,308.62 as attorney fees incurred in the defense in this proceeding.

        IT IS FURTHER ORDERED that Hannie and Cedar Crest’s request for

  attorney fees incurred in the mediation and arbitration proceedings are DENIED.

        IT IS FURTHER ORDERED that Hannie and Cedar Crest’s request for

  attorney fees incurred on behalf of Maurice, Joyce and Nicol Hannie are DENIED.



                                           14
Case 6:18-cv-01606-TAD-PJH Document 95 Filed 12/22/20 Page 15 of 15 PageID #: 3070




        IT IS FURTHER ORDERED that the sum of $142,019.82 be paid out of the

  Rosewood and the Cedar Crest escrow accounts as follows to Colonial Oaks Living

  and Colonial Oaks Memory:

        (1)   the first $50,998.77 is to be paid out of the Rosewood escrow account.

        (2)   the remaining balance of $91,021.05 is to be paid to Colonial Oaks

              Living and Colonial Oaks Memory with $58,708.58 (64.5%) to be paid

              out of the Rosewood escrow account and the sum of $32,312.47

              (35.5%) to be paid out of the Cedar Crest escrow account.

        (3)   the balance remaining in both accounts is to be paid to Hannie and

              Cedar Crest.

        MONROE, LOUISIANA this 22nd day of December, 2020.


                                       ______________________________
                                       TERRY A. DOUGHTY
                                       UNITED STATES DISTRICT JUDGE




                                         15
